 

Exhibit 10.1

 

the marcus corporation

retirement income AND SUPPLEMENTAL RETIREMENT plan

 

(As Amended and Restated Effective October 1, 2013)

 

 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I. PURPOSE AND DEFINITIONS 1   Section 1.01. Purpose 1  
Section 1.02. Definitions 1   Section 1.03. Construction 6     ARTICLE II.
PURPOSE AND EFFECTIVE DATE 8   Section 2.01. Purpose of Plan 8   Section 2.02.
Effective Date 8     ARTICLE III. PARTICIPATION AND YEARS OF SERVICE 9   Section
3.01. Participation 9   Section 3.02. Years of Service. 9     ARTICLE IV.
ACCRUED BENEFIT FOR RIP PARTICIPANTS 11   Section 4.01. RIP Participant’s
Eligibility for Accrued Benefit 11   Section 4.02. Total and Permanent
Disability 11   Section 4.03. Vesting of Accrued Benefit 11   Section 4.04. RIP
Participant’s Surviving Spouse Pre-Retirement Death Benefit 12   Section 4.05.
Calculation of Accrued Benefit 12   Section 4.06. Payment of Accrued Benefit to
RIP Participants 13   Section 4.07. Optional Methods of Payment of Accrued
Benefit 13   Section 4.08. Pre-Retirement Death Benefit for RIP Participants 15
    ARTICLE V. ACCOUNTS FOR SRP PARTICIPANTS 16   Section 5.01. Establishment of
Accounts 16   Section 5.02. Initial Account Balances 16   Section 5.03. Annual
Allocations. 16   Section 5.04. Earnings on Accounts 17   Section 5.05. Vesting
of Account Balances. 17   Section 5.06. Distributions 18     ARTICLE VI. FUNDING
OF BENEFITS 21   Section 6.01. Source of Payments. 21     ARTICLE VII. OTHER
PROVISIONS 22   Section 7.01. Administration of the Plan 22   Section 7.02.
Non-Alienation of Payments 22   Section 7.03. Incompetency 22   Section 7.04.
Limitation of Rights Against the Employer 22   Section 7.05. Liability 23  
Section 7.06. Amendment or Termination of the Plan 23   Section 7.07. Tax
Withholding 24   Section 7.08. Claims Procedures 24



 



i

 



 

ARTICLE I. PURPOSE AND definitions

 

Section 1.01. Purpose. The Marks Corporation has established this Retirement
Income and Supplemental Retirement Plan to provide retirement benefits to a
select group of highly compensated employees in addition to those benefits
provided under the Company’s tax-qualified retirement plan. The Plan consists of
two components: (1) the “Retirement Income Plan” or “RIP,” which provides an
annuity benefit based on a formula that takes into account a participant’s years
of service and final average compensation, and (2) the “Supplemental Retirement
Plan” or “SRP,” which provides a benefit based on amounts accumulated in a
participant’s account.

 

Section 1.02. Definitions. The following words and phrases when used herein
shall have the following meanings, except as otherwise required by the context:

 

(a) “Account” means the bookkeeping entry established on the records of the
Company to reflect the amount owed to a SRP Participant (or Beneficiary thereof)
under the Plan.

 

(b) “Accrued Benefit” means the monthly benefit amount calculated pursuant to
Section 4.05 hereof and payable in the form of a life-only annuity commencing
the month next following the later of the RIP Participant’s sixty-fifth (65th)
birthday or Termination Date.

 

(c) “Actuarial Equivalent” means a benefit of equivalent value calculated using
an interest rate of eight percent (8%) per annum compounded annually and a
mortality rate based upon the 1984 UP Mortality Table for purposes of converting
from one periodic form of payment to another, including, without limitation,
different commencement dates for payment, and for purposes of converting from a
periodic form of payment to a lump sum form of payment under Section 4.07(a)(ii)
hereof.

 

(d) “Administrator” means the Marcus Retirement Planning Committee, or such
other committee as may be appointed by the Board to administer this Plan.

 

(e) “Affiliate” means each entity that is required to be included in the
controlled group of corporations with the Company within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c); provided that for purposes of determining if a
Participant has incurred a Separation from Service, the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” each place
it appears therein or in the regulations thereunder.

 

(f) “Average Monthly Earnings” means a RIP Participant’s total compensation from
the Employer for the five (5) calendar years during which the Participant’s
compensation was highest within the last ten (10) consecutive calendar years
preceding his Termination Date, divided by sixty (60). For purposes of making
this calculation, compensation shall include amounts paid by the Employer to a
RIP Participant in the form of salary, cash bonuses and commissions, before
payroll deductions and any reductions in compensation for amounts deferred
through The Marcus Corporation Pension Plus Plan, The Marcus Corporation
Deferred Compensation Plan and any Code Section 125 arrangement, but shall
exclude imputed income, any other additional remuneration and/or expense
reimbursement which the Administrator, in its sole discretion, determines not to
be compensation hereunder, and for periods on and after July 1, 2013, long-term
incentive cash payments.

 



1

 

 

(g) “Beneficiary” means the person(s) or entity(ies) designated by a Participant
to receive benefits under the Plan, if any, upon the Participant’s death.
Beneficiary designations shall be in writing, filed with the Administrator, and
in such form as the Administrator may prescribe for this purpose. The last
designation filed with the Administrator prior to the Participant’s death shall
be given effect.

 

(h) “Board” means the Board of Directors of the Company.

 

(i) “Change of Control” has the meaning ascribed under Code Section 409A.

 

(j) “Code” means the Internal Revenue Code of 1986, as interpreted and applied
by regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time.

 

(k) “Company” means The Marcus Corporation.

 

(l) “Compensation” means a SRP Participant’s total compensation from the
Employer for the Plan Year, subject to adjustments as set forth herein. For this
purpose, Compensation shall include amounts paid by the Employer to a SRP
Participant in the form of salary, cash bonuses and commissions, before payroll
deductions and any reductions in compensation for amounts deferred through The
Marcus Corporation Pension Plus Plan, The Marcus Corporation Deferred
Compensation Plan and any Code Section 125 arrangement, but shall exclude
imputed income, any other additional remuneration and/or expense reimbursement
which the Administrator, in its sole discretion, determines not to be
compensation hereunder, and for periods on and after July 1, 2013, long-term
incentive cash payments.

 

(m) “Date of Hire” means the date on which an Eligible Employee becomes employed
with any Employer.

 

(n) “Eligible Employee” means any highly compensated employee who is employed by
an Employer in an officer, executive or other managerial capacity, as determined
by the Administrator, in its sole discretion.

 

(o) “Employer” means the Company and each of its Affiliates which are
participating employers under The Marcus Corporation Pension Plus Plan.

 

(p) “Highly Compensated Employee” means an Eligible Employee who has met the
requirements to be considered a highly compensated employee within the meaning
of Code Section 414(q) for a Plan Year.

 

(q) “Hour of Service” has the meaning ascribed in The Marcus Corporation Pension
Plus Plan.

 



2

 

 

(r) “Other Benefits” means any of the following which may be applied to reduce
the Accrued Benefit amount payable hereunder to a RIP Participant as calculated
pursuant to Section 4.05 hereof:

 

(i)that portion, if any, of the monthly benefits payable to him under any
current or prior qualified defined benefit pension plan of any Employer which is
attributable to employer contributions and is based upon a period of service
that is recognized both under such pension plan and this Plan for benefit
accrual purposes; provided, however, that, if the time and/or form of benefit
payments under such pension plan (including without limitation, payments
pursuant to an annuity purchased as a consequence of such pension plan’s
termination and payments of the aforesaid portion included in any distribution
from any qualified retirement plan of any Employer to which such portion was
transferred) are different from the time and/or form of benefits to be paid
under this Plan, the reduction amount to be treated as “Other Benefits” shall be
the Actuarial Equivalent of the aforesaid portion which appropriately reflects
such difference;

 

(ii)an Actuarial Equivalent amount that appropriately reflects the value of any
amount not covered by clause (i) above which was distributed or is distributable
to such Participant under any qualified profit sharing, money purchase pension,
stock bonus or other individual account plan of any Employer (excluding The
Marcus Corporation Deferred Compensation Plan) and is attributable to employer
contributions (other than Code Section 401(k) deferrals elected by such
Participant) and based upon a period of service recognized for any purpose under
both that plan and this Plan; and

 

(iii)in the case of disability retirement under this Plan, the amount of the
monthly benefits payable to the Participant under any long-term disability
welfare benefit program of any Employer which is attributable to employer
contributions; provided, however, that, if the time and/or form of benefits
payments under such program are different from the time and/or form of benefits
to be paid under this Plan, the reduction amount to be treated as “Other
Benefits” shall be the Actuarial Equivalent of the aforesaid amount payable
under such program which appropriately reflects such difference; provided
further, however, that the reduction amount specified by this clause (iii) shall
only apply during the period that the Participant is receiving benefit payments
under both such program and this Plan.

 

(s) “Participant” means an Eligible Employee who has satisfied the requirements
of Section 3.01.

 



3

 

 

(t) “Period of Severance” means the period of time between a Participant’s
Termination Date and the date he is subsequently rehired by any Employer.

 

(u) “Plan” means The Marcus Corporation Retirement Income and Supplemental
Retirement Plan set forth herein, as amended and in effect from time to time.
The Plan consists of two components: the “Retirement Income Plan” which covers
the RIP Participants as described in Article IV, and the “Supplemental
Retirement Plan” which covers the SRP Participants as described in Article V.

 

(v) “Plan Year” means the twelve (12) month period ending on December 31 of each
year during which the Plan is in effect.

 

(w) “Points” means the combination of a SRP Participant’s age (as of his most
recent birthday) and Years of Service as of the last day of a Plan Year.

 

(x) “RIP Participant” means a Participant in the Plan on December 31, 2008, who
meets at least one of the following requirements on January 1, 2009:

 

(i)The Participant is age 50 or older; or

 

(ii)The Participant has 20 or more Years of Service; or

 

(iii)The Participant is a member of the Corporate Executive Committee.

 

In addition, the individual hired on August 6, 2013 as the President and Chief
Executive Officer of Marcus Theatres and Executive Vice President of the Company
is considered a RIP Participant as of such date of hire.

 

(y) “Retirement” for SRP Participant means a termination of employment from the
Employer on or after attaining age sixty-five (65) and completing five (5) Years
of Service.

 

(z) “SRP Participant” means a Participant who is not a RIP Participant.

 

(aa) “Separation from Service” means a Participant’s termination of employment
from the Company and its Affiliates within the meaning of Code Section 409A, or
if the Participant continues to provide services to the Company and its
Affiliates in a capacity other than an employee after his or her termination,
such later date as is considered a separation from service within the meaning of
Code Section 409A. Specifically, a Participant will be presumed to have incurred
a Separation from Service when the level of bona fide services performed by the
Participant for the Company and its Affiliates permanently decreases to a level
equal to twenty percent (20%) or less of the average level of services performed
by the Participant for the Company or its Affiliates during the immediately
preceding thirty-six (36) month period (or such lesser period of actual
service). Notwithstanding the foregoing, a Participant will not be considered to
have terminated employment if the Participant is absent from active employment
due to military leave, sick leave or other bona fide leave of absence if the
period of such leave does not exceed the greater of (i) six (6) months, or if
the leave of absence is due to the Participant’s Disability, then the leave
period may be extended for up to a total of twenty-nine (29) months; or (ii) the
period during which the Participant’s right to reemployment by the Company or an
Affiliate is provided either by statute or by contract.

 



4

 

 

(bb) “Social Security Benefit” means (i) in all cases except disability
retirements covered by clause (ii) below, the estimated monthly primary old age
insurance benefit payable to the Participant as of the later of his sixty-fifth
(65th) birthday or Termination Date under the provisions of the federal Social
Security Act in effect on his Termination Date, or (ii) in the case of a
disability retirement due to a disability qualifying for disability benefits
under said Act, the estimated monthly primary disability insurance benefit
payable to the Participant under the provisions of said Act in effect on his
Termination Date, regardless in either case of whether he applies for such
benefit or whether he is or becomes ineligible therefor for any reason. If a
Participant’s employment terminates prior to attainment of age sixty-five (65)
other than for a disability retirement covered by clause (ii) immediately above,
his Social Security Benefit shall be estimated on the assumption his rate of
compensation (as defined in Section 1.02(f) hereof) for the calendar year
immediately prior to his Termination Date will continue until age sixty-five
(65). Once determined, a Participant’s Social Security Benefit shall not be
subject to adjustment except for arithmetical errors in the computation thereof
and shall, for all purposes of the Plan, be assumed to remain as finally
computed regardless of any subsequent fact, event or occurrence which would
cause a change or an adjustment in the annual amount thereof actually payable to
the Participant.

 

(cc) “Specified Employee” means a Participant who is a key employee (as defined
in Code Section 416(i) but without regard to Code Section 416(i)(5)) of the
Company or an Affiliate of the Company any of the stock of which is publicly
traded on an established securities market or otherwise, as determined at the
time of the Participant’s Separation from Service. A Participant is a key
employee under Code Section 416(i) if the Participant meets the requirements of
Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in accordance with the
regulations under Code Section 416, but disregarding Code Section 416(i)(5), at
any time during the 12-month period ending on the identification date. For
purposes of determining whether a Participant is a key employee, the definition
of compensation under Treasury Regulation §1.415-2(a) shall be used, applied as
if the Company and its affiliates were not using any safe harbor under Treasury
Regulation §1.415-2(d), any of the special timing rules of Treasury Regulation
§1.415-2(e) or any of the special rules provided in Treasury Regulation
§1.415-2(g). If a Participant is a key employee as of an identification date,
the Participant is treated as a Specified Employee for the 12-month period
beginning on the first day of the fourth month following the identification
date. The identification date for this Plan shall be December 31 of each year,
such that if the Participant satisfies the foregoing requirements for key
employee status as of December 31 of a year, the Participant shall be treated as
a key employee for the 12-month period beginning April 1 of the following
calendar year.

 

(dd) “Spouse” means the person who is legally married to a RIP Participant (i)
on the date he first receives a retirement benefit hereunder or, (ii) where his
death occurs prior to the commencement of such benefit payments, throughout the
entire one (1) year period ending on the date of such death.

 



5

 

 

(ee) “Termination Date” means the date on which a Participant’s employment with
the Employer ends because he quits, retires, is terminated or dies, or if
earlier, the date of his Separation from Service.

 

(ff) “Total and Permanent Disability” means a physical and/or mental disability
which:

 

(i)results from bodily or mental injury or disease, whether occupational or
nonoccupational, while employed by the Employer;

 

(ii)has existed for a continuous period of seven (7) consecutive months;

 

(iii)either (A) qualifies for disability benefits under the federal Social
Security Act or (B) is determined by the Administrator, on the basis of medical
evidence satisfactory to the Administrator, to wholly and permanently prevent
the Participant from engaging in any occupation or employment for remuneration
or profit;

 

(iv)was not contracted, suffered or incurred while the Participant was engaged
in, or did not result from his having engaged in, a criminal act involving moral
turpitude; and

 

(v)did not result from addiction to alcohol or narcotics, self-inflicted injury
or act of war.

 

In determining under condition (iii) whether a Participant is wholly or
permanently prevented from engaging in any occupation or employment for
remuneration or profit, there shall be excepted from consideration: (x) work
performed pursuant to a medically recommended plan for rehabilitation; and (y)
work from which the annual earnings amount to no more than twenty-five percent
(25%) of his compensation (as defined in Section 1.02(l) hereof) for the
calendar year immediately preceding the date that he incurred the disability
which is found to be a Total and Permanent Disability.

 

(gg) “Trust” means the trust established pursuant to the trust agreement dated
September 30, 1992, by and between the Company and Bank One Wisconsin Trust
Company, NA.

 

(hh) “Year of Service” means twelve (12) full months of employment with the
Employer which is credited pursuant to Section 3.04 hereof for purposes of
participation eligibility, vesting, benefit accrual, and determining Points
under the Plan.

 

Section 1.03. Construction.

 

(a) Wherever any words are used herein in the masculine, they shall be construed
as though they were used in the feminine in all cases where they would so apply,
and wherever any words herein are used in the singular or the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. The words “hereof”, “herein”,
“hereunder” and other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular Article or Section. Titles of
Articles and Sections hereof are for general information only, and the Plan is
not to be construed by reference thereto.

 



6

 

 

(b) The Plan shall be construed and its validity determined according to
applicable federal laws and, to the extent not preempted by such federal laws,
the laws of the State of Wisconsin without reference to conflict of law
principles thereof. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
said illegal and invalid provisions had never been inserted herein.

 

(c) The Plan shall be construed and interpreted in a manner that will cause any
payment hereunder that is considered deferred compensation and that is not
exempt from Code Section 409A to meet the requirements thereof such that no
additional tax will be due under Code Section 409A on such payment.

 



7

 

 

ARTICLE II.

PURPOSE AND EFFECTIVE DATE

 

Section 2.01. Purpose of Plan. The purpose of the Plan is to provide for the
special retirement income needs of certain employees of the Employer which are
not deemed to be satisfied by the applicable current and prior qualified
retirement plans of the Employer.

 

Section 2.02. Effective Date. The Plan is amended and restated effective July 1,
2013. The provisions of this amended and restated Plan apply to any individual
with an interest hereunder on or after January 1, 2009. Notwithstanding the
foregoing, any Participant who began receiving distributions under the Plan
prior to January 1, 2009, shall continue to receive such distributions according
to the election then in effect.

 



8

 

 

ARTICLE III.

Participation And Years of Service

 

Section 3.01. Participation.

 

(a) Any employee who was a Participant in the Plan on December 31, 2008, shall
continue in participation hereunder on January 1, 2009.

 

(b) Any other Eligible Employee shall become a Participant in the Plan on his
participation date (if he is then employed by the Employer), which date shall be
the January 1 next following the Eligible Employee’s satisfaction of all the
following requirements:

 

(i)attainment of age twenty-one (21);

 

(ii)completion of one (1) Year of Service; and

 

(iii)employment with the Employer resulting in compensation which is reportable
on the Eligible Employee’s W-2 form for the calendar year immediately preceding
any potential participation date after his satisfying both requirements (i) and
(ii) above and which equals or exceeds the amount of compensation applicable to
such year under Code Section 414(q)(1)(B); provided, however, that such
reportable compensation shall include any amounts excludable therefrom pursuant
to compensation reductions for deferrals specified in Section 1.02(l) hereof.

 

(c) Any employee who terminated his employment with the Employer prior to June
1, 1990 but on or after January 1, 1990, and who satisfied the eligibility
requirements of subsection (b) of this Section 3.01 on his Termination Date
shall become a Participant in the Income Plan on June 1, 1990.

 

(d) A Participant who has once satisfied all the eligibility requirements of
subsection (a) or (b) of this Section 3.01 will remain eligible to participate
in the Plan despite whether he continues to satisfy requirement (iii) of said
subsection (b) subsequent to his participation date.

 

(e) An Eligible Employee whose employment with the Employer terminates and who
is subsequently reemployed with an Employer shall be re-credited upon
reemployment with his prior Years of Service for eligibility purposes.

 

(f) Notwithstanding subsection (b), the individual hired on August 6, 2013 as
the President and Chief Executive Officer of Marcus Theatres and Executive Vice
President of the Company shall immediately be considered a RIP Participant as of
such date of hire.

 

Section 3.02. Years of Service.

 

(a) A Participant shall earn Years of Service in an amount equal to the number
determined as follows:

 



9

 

 

(i)the total number of months during the period beginning on the Participant’s
Date of Hire and ending on his Termination Date,

 

plus

 

(ii)any Period of Severance of less than twelve (12) months,

 

divided by

 

(iii)twelve (12).

 

(b) Except as provided below, a Participant who incurs a Period of Severance
from employment with the Employer shall have his Years of Service before the
Period of Severance reinstated and aggregated with his Years of Service after
the Period of Severance.

 

Notwithstanding the foregoing, for purposes of determining a Participant’s
vested interest in his Account:

 

(i)If a SRP Participant incurs a Period of Severance of sixty (60) consecutive
months or more, all Years of Service earned by the SRP Participant after such
Period of Severance shall be disregarded in determining such Participant’s
vested interest in his Account attributable to employment before such Period of
Severance. However, Years of Service earned both before and after such Period of
Severance shall be included in determining the SRP Participant’s vested interest
in his Account balance attributable to employment after such Period of
Severance.

 

(ii)If a SRP Participant incurs a Period of Severance of fewer than sixty (60)
consecutive months, Years of Service earned both before and after such Period of
Severance shall be included in determining such Participant’s vested interest in
his Account attributable to employment both before and after such Period of
Severance.

 

(c) After calculating a Participant’s Years of Service under subsection (a) and
(b) of this Section 3.02, any remaining period of less than twelve (12) months
shall be disregarded.

 



10

 

  

ARTICLE IV.

Accrued BENEFIT for RIP participants

 

Section 4.01. RIP Participant’s Eligibility for Accrued Benefit. Subject to
Section 4.03 hereof, a RIP Participant shall be entitled to all or a portion of
his Accrued Benefit upon the RIP Participant’s Termination Date that occurs:

 

(a) on or after his attainment of age sixty-five (65) (normal retirement);

 

(b) due to his Total and Permanent Disability occurring prior to age sixty-five
(65) and on or after his completion of five (5) Years of Service (disability
retirement);

 

(c) prior to his attainment of age sixty-five (65) and on or after both his
attainment of age sixty (60) and completion of five (5) Years of Service (early
retirement); or

 

(d) prior to his attainment of age sixty (60) and on or after his completion of
five (5) Years of Service (deferred vested retirement).

 

Section 4.02. Total and Permanent Disability. Any Participant receiving
disability retirement benefits hereunder may be required to submit to medical
examination at any time during retirement prior to age sixty-five (65), but not
more often than semi-annually, to determine whether he is eligible for
continuance of the disability retirement benefits hereunder. If on the basis of
such examination it is found that he no longer has a Total and Permanent
Disability, his disability retirement benefits hereunder shall cease.

 

Section 4.03. Vesting of Accrued Benefit.

  

(a) A RIP Participant who qualifies on his Termination Date for normal,
disability or early retirement under subsection (a), (b) or (c), respectively,
of Section 4.01 hereof shall be one hundred percent (100%) vested in his Accrued
Benefit.

 

(b) A RIP Participant who qualifies on his Termination Date for deferred vested
retirement under subsection (d) of Section 4.01 hereof shall be vested in his
Accrued Benefit in accordance with the following schedule:

 

years of service  vested percentage
of accrued benefit Less than 5  0% 5  50% 6  60% 7  70% 8  80% 9  90% 10  100%

 



11

 

 

(c) Notwithstanding subsections (a) and (b) of this Section 4.03 or any other
provision herein to the contrary, one hundred percent (100%) of the entire
amount of a RIP Participant’s Accrued Benefit shall be forfeited if the
Administrator determines, in its sole discretion, as of or subsequent to the RIP
Participant’s Termination Date that either or both of the following events shall
have occurred:

 

(i)The RIP Participant engaged in misconduct with respect to his employment with
the Employer which shall include, but not be limited to by way of enumeration,
theft, embezzlement, dishonesty, fraud, malfeasance, misappropriation, divulging
trade secrets or confidential business information, conspiracy against any
Employer, refusal of a work assignment by his Employer or assisting a competitor
of any Employer; and/or

 

(ii)During the one (1) year period immediately following the RIP Participant’s
Termination Date, the RIP Participant takes employment with, becomes a
consultant to or otherwise engages in a business competitive with any business
of any Employer within Wisconsin, any state contiguous thereto or any other
state in which such Employer does business.

 

Section 4.04. RIP Participant’s Surviving Spouse Pre-Retirement Death Benefit.
In the event a RIP Participant dies both while employed by the Employer and on
or after his completion of five (5) Years of Service, the RIP Participant’s
surviving Spouse, if any, shall be entitled to receive death benefits hereunder
as provided in Section 4.08 hereof.

 

Section 4.05. Calculation of Accrued Benefit. The Accrued Benefit of any RIP
Participant upon terminating employment with the Employer shall be a monthly
benefit equal to the amount calculated as follows:

 

(a) fifty percent (50%) of his Average Monthly Earnings as of his Termination
Date,

 

minus

 

(b) fifty percent (50%) of his Social Security Benefit,

 

times

 

(c) a fraction, the numerator of which shall be the RIP Participant’s total
number of Years of Service as of his Termination Date or thirty (30), whichever
is less, and the denominator of which shall be thirty (30),

 

minus

 

(d) any applicable Other Benefits.

 



12

 

 

Section 4.06. Payment of Accrued Benefit to RIP Participants.

 

(a) The vested portion (as determined under Section 4.03 hereof) of a RIP
Participant’s Accrued Benefit (as calculated under Section 4.05 hereof) shall be
payable monthly (or otherwise in accordance with the regular payroll cycle of
the Company if so determined by the Company), commencing with the month next
following the later of:

 

(i)the month during which the RIP Participant’s Separation from Service occurs,
provided that if a RIP Participant is a Specified Employee at the time of his
Separation from Service, the payments that are payable during the first six (6)
months after his Separation from Service shall be accumulated and paid in a lump
sum in the seventh (7th) month following the month in which his Separation from
Service occurs, or

 

(ii)the age specified by the RIP Participant in a written election filed no
later than December 31, 2008, which date may not be earlier than age sixty (60)
or later than age sixty-five (65).

 

Such election shall be irrevocable as of January 1, 2009. In the absence of an
election, the vested portion of a RIP Participant’s Accrued Benefit shall be
paid on the later to occur of the RIP Participant’s Separation from Service (in
accordance with clause (i) above) and the RIP Participant’s attainment of age
sixty-five (65). Subject to Section 4.07 hereof, the vested portion of a RIP
Participant’s Accrued Benefit shall be payable for the RIP Participant’s life
only and shall end with the last payment made prior to his death.

 

(b) Any benefit payments to a RIP Participant and his surviving Spouse or other
Beneficiary in a form other than that provided in subsection (a) of this Section
4.06 shall be adjusted so that their value is the Actuarial Equivalent to the
value of the RIP Participant’s vested Accrued Benefit, assuming it is paid
monthly in the form provided in such subsection (a), commencing with the month
next following the later of his sixty-fifth (65th) birthday or Separation from
Service. Any benefits actually commencing prior to age sixty-five (65) shall be
reduced to reflect the number of months by which the benefit payment
commencement date precedes such post-age sixty-five (65) month, with such
reduction being four-tenths of one percent (0.4%) for each month of the early
commencement period, subject in the case of a disability retirement under
Section 4.01(b) hereof, to a maximum aggregate reduction of twenty-four percent
(24%).

 

Section 4.07. Optional Methods of Payment of Accrued Benefit.

  

(a) Prior to the commencement of his benefit payments hereunder and pursuant to
procedures established by the Administrator, the RIP Participant may, subject to
Section 4.06(b) hereof and subsection (b) of this Section 4.07, and in lieu of
the life only annuity otherwise provided under Section 4.06, elect only one of
the following applicable optional methods of payment of the vested portion of
his Accrued Benefit:

 



13

 

 

(i)If a RIP Participant has a Spouse on the date that his benefit payments
commence, the RIP Participant may receive payment in the form of a Fifty Percent
(50%) Joint and Survivor Annuity which shall provide a reduced monthly payment
to the RIP Participant for his lifetime and, upon the RIP Participant’s death, a
lifetime monthly benefit to such Spouse, if surviving at the time of RIP
Participant’s death, in an amount equal to fifty percent (50%) of the reduced
monthly benefit which had been payable to the RIP Participant. The last payment
of the Fifty Percent (50%) Joint and Survivor Annuity shall be made as of the
first day of the month in which the death of both the RIP Participant and his
Spouse has occurred.

 

(ii)A RIP Participant, whether or not he has a Spouse on the date that his
benefit payments commence, may receive payment in the form of an One Hundred
Twenty (120) Month Sum Certain Annuity which provides a reduced monthly benefit
payable during the RIP Participant’s life with the provision that, in the event
of his death within a period of ten (10) years after his benefit payment
commencement date, such benefits shall continue to such Beneficiary(ies) as the
RIP Participant shall have designated in writing at the time of his election,
for the remainder of the ten (10) year period. If no designated Beneficiary
survives the RIP Participant, a single sum payment which is the Actuarial
Equivalent of the remaining payments shall be made to the estate of the last to
survive of the RIP Participant or his Beneficiary. In the event all designated
Beneficiaries die prior to the month for which benefits hereunder commence, then
the RIP Participant’s election of this optional annuity form shall not be
effective.

 

The Company may elect to pay the monthly payments provided herein in accordance
with the regular payroll cycle of the Company.

 

(b) A RIP Participant must file his written election of an optional form of
benefit payment and a designation of his Beneficiary(ies), if any, under
subsection (a) of this Section 4.07 with the Administrator within ninety (90)
days prior to the date on which his benefits commence. A RIP Participant’s
election of an optional form of benefit payment and his beneficiary designation
thereunder may not be changed after benefit payments have commenced except that
a RIP Participant’s designation of a Beneficiary(ies) under the One Hundred
Twenty (120) Month Sum Certain Annuity may be changed at any time prior to the
RIP Participant’s death or prior to the end of the ten (10) year period of
benefit payment, whichever is earlier.

 

(c) In the event that a RIP Participant to whom payment of benefits hereunder
has commenced is reemployed as a regular, full time employee by an Employer, his
benefit payments hereunder shall not be suspended. Rather, on the first day of
the month next following his subsequent Termination Date, any additional
benefits to which the RIP Participant may become entitled as a result of his
reemployment shall be payable in accordance with the form of distribution in
effect. The determination of whether a rehired person is reemployed in a
regular, full time capacity shall be made by the Administrator.

 



14

 

 

(d) Upon a RIP Participant’s Termination Date, the Administrator may elect, at
its sole discretion, to distribute the Actuarial Equivalent present value of the
RIP Participant’s entire vested Accrued Benefit to such RIP Participant in a
lump sum if such single sum value does not exceed the limit in effect under Code
Section 402(g)(1)(B) (which is the annual dollar limit on employee elective
deferrals to the 401(k) plan, without regard to the age 50 catch-up amount) for
the year in which the RIP Participant’s Separation from Service occurs.
Notwithstanding any provisions to the contrary contained herein, if a RIP
Participant who receives a lump sum distribution pursuant to this subsection (d)
is subsequently rehired by an Employer, the amount of any benefit he shall
become entitled to receive under the Plan as a result of his reemployment shall
be offset by the amount which is the Actuarial Equivalent of such lump sum
distribution as if such amount were Other Benefits of the RIP Participant.

 

Section 4.08. Pre-Retirement Death Benefit for RIP Participants.

 

(a) Subject to subsection (b) of this Section 4.08, in the event a RIP
Participant’s surviving Spouse, if any, is eligible for pre-retirement death
benefits pursuant to Section 4.04 hereof, such Spouse shall be entitled to
receive fifty percent (50%) of the monthly Joint and Survivor Annuity,
determined in accordance with Sections 4.03, 4.05 and 4.07(a)(i), that the RIP
Participant would have been entitled to receive had he terminated employment
with the Employer on the day before his death.

 

(b) Payment of benefits to a surviving Spouse shall commence the month next
following what would have been the RIP Participant’s sixtieth (60th) birthday or
the RIP Participant’s date of death, whichever is later, and the amount of such
payments shall be reduced by four-tenths of one percent (0.4%) for each month
payments are made prior to the month next following what would have been the RIP
Participant’s sixty-fifth (65th) birthday.

 



15

 

 

ARTICLE V.

Accounts for SRP Participants

 

Section 5.01. Establishment of Accounts. The Company shall establish an Account
for each SRP Participant, and shall credit to each such Account the amounts
specified in Sections 5.02, 5.03 and 5.04, as applicable.

 

Section 5.02. Initial Account Balances. A SRP Participant who is a Participant
on January 1, 2009 shall be credited with an opening Account balance in an
amount equal to the single sum Actuarial Equivalent present value of such
Participant’s vested Accrued Benefit, calculated under Section 4.05 assuming a
Termination Date of December 31, 2008. All other SRP Participants shall have an
opening Account balance of zero.

 

Section 5.03. Annual Allocations.

 

(a) Eligibility for Annual Allocation. Each SRP Participant shall be entitled to
an annual allocation to his Account as of the last day of a Plan Year if all of
the following requirements are met:

 

(i)the SRP Participant has completed 1,000 Hours of Service in such Plan Year,
or has terminated employment during such Plan Year as a result of death, Total
and Permanent Disability or Retirement;

 

(ii)the SRP Participant is considered a Highly Compensated Employee for such
Plan Year; and

 

(iii)the SRP Participant is employed by an Employer on the last day of such Plan
Year, or has terminated employment during such Plan Year as a result of death,
Total and Permanent Disability or Retirement.

 

(b) Amount of Annual Allocation. If a SRP Participant is eligible for an annual
allocation pursuant to subsection (a), the amount allocated to his Account as of
the last day of the Plan Year shall be determined as follows, based on the
Participant’s employment status as of the last day of such Plan Year:

 

(i)If the SRP Participant is a member of the Corporate Executive Committee, his
allocation shall be an amount equal to the percentage of his Compensation for
the Plan Year that corresponds to the Participant’s Points as of the last day of
such Plan Year as set forth in the following table:

 



16

 

 

Points  Percentage Compensation <60  4% 60 - 69  5% 70 - 79  6% 80+  7%

 

 

(ii)If the SRP Participant is a Senior Vice President, Vice President, Senior
Corporate Associate or Hotel General Manager (such designations to be determined
in the sole discretion of the Administrator), his allocation shall be an amount
equal to the percentage of his Compensation for the Plan Year that corresponds
to the Participant’s Points as of the last day of such Plan Year as set forth in
the following table:

 

Points  Percentage Compensation <60  2.0% 60 - 69  2.5% 70 - 79  3.0% 80+  3.5%

 

(iii)For all other Participants, his allocation shall be an amount equal to 0.5%
of his Compensation for the Plan Year.

 

Section 5.04. Earnings on Accounts. Accounts shall be credited as of the last
day of each calendar year quarter with simple interest at the reference rate
declared by Chase Bank N.A. on the first day of the calendar year quarter.
Quarterly adjustments in the reference rate at the beginning of each calendar
year quarter will apply to all monies in an Account.

 

Section 5.05. Vesting of Account Balances.

 

(a) A SRP Participant shall be 100% vested in the balance of his Account if he
terminates employment with the Employer due to death, Total and Permanent
Disability, or Retirement. In all other cases, the SRP Participant shall be
vested in the balance of his Account as of the date of his Termination Date in
accordance with the following schedule:

 



17

 

 

years of service  vested percentage
of Account Less than 5  0% 5  50% 6  60% 7  70% 8  80% 9  90% 10  100%

 

(b) Notwithstanding subsection (a), one hundred percent (100%) of the entire
balance in a SRP Participant’s Account shall be forfeited if the Administrator
determines, in its sole discretion, as of or subsequent to the Participant’s
Termination Date that either or both of the following events shall have
occurred:

 

(i)The Participant engaged in misconduct with respect to his employment with the
Employer which shall include, but not be limited to by way of enumeration,
theft, embezzlement, dishonesty, fraud, malfeasance, misappropriation, divulging
trade secrets or confidential business information, conspiracy against any
Employer, refusal of a work assignment by his Employer or assisting a competitor
of any Employer; and/or

 

(ii)During the one (1) year period immediately following the Participant’s
Termination Date, the Participant takes employment with, becomes a consultant to
or otherwise engages in a business competitive with any business of any Employer
within Wisconsin, any state contiguous thereto or any other state in which such
Employer does business.

 

Section 5.06. Distributions.

 

(a) Initial Elections. Each SRP Participant who is a Participant on January 1,
2009, shall, prior to December 31, 2008, and pursuant to procedures established
by the Administrator, elect the time and form of payment of his Account balance
in accordance with subsections (d) and (e), which election shall become
irrevocable as of January 1, 2009, except as provided in subsection (b). Each
other SRP Participant shall, within the first 30 days of his participation date
and pursuant to procedures established by the Administrator, elect the time and
form of payment of his Account balance in accordance with subsections (d) and
(e), which election shall become irrevocable as of the end of the 30-day period,
except as provided in subsection (b).

 

(b) Subsequent Elections. Beginning in 2010 and each five years thereafter
(i.e., 2015, 2020, 2025, etc.), a SRP Participant may file a new election as to
the time and form of payment of his Account balance, in accordance with
subsections (d) and (e), attributable to deferrals made with respect to the
following five (5) years. Such election shall be irrevocable as of the January 1
for which it is effective, subject to the SRP Participant’s right to make a new
election for a subsequent 5-year cycle. For example, by December 31, 2010, a SRP
Participant may file an election with respect to his Account balance
attributable to deferrals made with respect to the 2011-2015 time period. By
December 31, 2015, a SRP Participant may file an election with respect to his
Account balance attributable to deferrals made with respect to the 2016-2020
time period. The Administrator shall create sub-Account(s) to reflect each
separate time and form of payment elected by the SRP Participant.

 



18

 

 

(c) Default Elections. If a SRP Participant fails to make an initial election as
to the time and form of payment pursuant to subsection (a), the Account shall be
paid in the form of a lump sum at the Participant’s attainment of age sixty-five
(65) or Separation from Service, if later. If a SRP Participant fails to file an
election with respect to a subsequent 5-year cycle pursuant to subsection (b),
the most recent election on file (or deemed election if no election has been
made) shall apply to the next 5-year cycle.

 

(d) Time of Payment. A SRP Participant’s Account shall be paid on the later of
Separation from Service or the age elected by the SRP Participant, which must
not be earlier than age sixty (60) or later than age sixty-five (65), or on the
default date specified in subsection (c) if applicable (the “distribution
date”).

 

(e) Forms of Payment. A SRP Participant may elect to have his vested Account
paid in one of the following optional forms of distribution, or payment shall be
made in the default form specified in subsection (c) if applicable.

 

(i)An optional form of distribution of an Account is payment in a single lump
sum amount equal to the vested balance of the SRP Participant’s Account within
ninety (90) days after the distribution date; provided that if the distribution
is to be made upon a SRP Participant’s Separation from Service and such
individual is a Specified Employee at the time of his Separation from Service,
then payment shall be made in the seventh (7th) month following the month in
which the SRP Participant’s Separation from Service occurs.

 

(ii)An optional form of distribution of an Account is the installment method of
payment. Annual installments over not more than ten (10) years may be elected.
If the installment method of payment is elected, the periodic payments will
include earnings adjustments to any remaining balance during the payout period.
Annual amounts to be distributed under the installment method are determined at
the beginning of the year in which payments are to be made by multiplying the
vested balance of the SRP Participant’s Account by a fraction in which the
numerator is one (1) and the denominator is the number of annual payments
remaining to be paid (e.g., for 10 installments, 1/10, 1/9, 1/8, etc.). The
first installment payment shall be paid no later than ninety (90) days after the
distribution date; provided that if the distribution is to be made upon a SRP
Participant’s Separation from Service and such individual is a Specified
Employee at the time of his Separation from Service, then payment shall be made
in the seventh (7th) month following the month in which the SRP Participant’s
Separation from Service occurs. Remaining installment payments will be paid in
January of each year subsequent to the year in which the first installment was
paid. If the vested balance of a SRP Participant’s Account is ten thousand
dollars ($10,000) or less on any payment date, the Company shall make a lump sum
distribution to the SRP Participant of the full remaining vested Account
balance.

 



19

 

 

(f) Lump Sum Distribution. Notwithstanding anything to the contrary in
subsections (d) and (e), on or after a SRP Participant’s Separation from
Service, the Administrator may elect, at its sole discretion, to distribute the
SRP Participant’s entire Account balance to such SRP Participant in a lump sum
if (i) the sum of (A) such Account balance and (B) any other account balance
representing Company contributions and earnings thereon held on behalf of the
SRP Participant in a nonqualified deferred compensation plan does not exceed
$17,500, which is the annual dollar limit on employee elective deferrals to the
401(k) plan for 2013 without regard to the age 50 catch-up amount, or such other
dollar amount that is the elective deferral limit under Code Section
402(g)(1)(B) for the year in which the SRP Participant’s Separation from Service
occurs, and (ii) such lump sum distribution results in the termination and
liquidation of the entirety of the SRP Participant’s interest in the Account and
the other account balance representing Company contributions and earnings
thereon.

 

(g) Death Benefits. If a SRP Participant dies before receiving the full
distribution of his vested Account, any remaining distributions shall be made to
the Beneficiary in a single lump sum within ninety (90) days following the date
of the SRP Participant’s death (provided that the Company shall have no
liability to any Beneficiary for the consequences arising from any delay in
payment resulting from the failure of the Beneficiary to timely notify the
Company of the SRP Participant’s death). If a Beneficiary dies after a SRP
Participant while entitled to receive a distribution from the Plan, the
distribution shall be paid to the estate of the Beneficiary. If a valid
designation of Beneficiary is not in effect at the time of the death of a SRP
Participant, or if the Beneficiary does not survive the SRP Participant, the
estate of the SRP Participant is deemed to be the sole Beneficiary of the SRP
Participant.

 



20

 

 

ARTICLE VI.

FUNDING OF BENEFITS

 

Section 6.01. Source of Payments.

 

(a) Except as otherwise provided in subsection (c) of this Section 6.01, no
funds or other assets of the Company or the other Employer shall be segregated
and attributable to any benefit payments to be made at a later time as
hereinabove provided, but rather benefit payments under the Plan shall be made
from the general assets of the Company at the time any such payment becomes due
and payable. Benefit payments under the Plan are to be taken as deductions for
income tax purposes in the Company’s fiscal year that they are actually made. No
Participant or his Spouse or Beneficiary (surviving or otherwise), if any, shall
have any proprietary rights of any nature whatsoever with respect to any benefit
payments, unless and until such time a benefit payment, and then only as to the
amount of such payment, is made to such Participant or the surviving Spouse or
Beneficiaries thereof, as the case may be.

 

(b) The dollar amount of benefits that the Plan is obligated to pay to
Participants pursuant to the provisions contained herein will be recorded as
part of the Company’s standard accounting procedures.

 

(c) In the event that there is a change of control or potential change of
control (as defined in the Trust document) of the Company, the Company will fund
the Trust in accordance with the provisions of the Trust document to assure that
obligations owed to all Participants hereunder as of the date of said change
shall be met; provided, however, that all monies deposited in the Trust shall
remain subject to the claims of the Company’s general creditors.

 



21

 

 

ARTICLE VII.

OTHER PROVISIONS

 

Section 7.01. Administration of the Plan. The Plan shall be administered by the
Administrator who shall have all such powers that may be necessary to carry out
the provisions of the Plan in the absence of any action by the Board, including
without limitation, the power to delegate administrative matters to other
persons; to amend, construe and interpret the Plan; to adopt and revise rules,
regulations and forms relating to and consistent with the Plan’s terms; and to
make any other determinations which it deems necessary or advisable for the
implementation and administration of the Plan; provided, however, that the right
and power to amend the Plan’s Accrued Benefit calculation formula, the Account
balances crediting formula, the vesting requirements and/or to terminate the
Plan are reserved exclusively to the Board. Subject to the foregoing, all
decisions and determinations by the Administrator shall be final, binding and
conclusive as to all parties, including without limitation any Employer, any
Participant, any Spouse or other Beneficiary of a Participant, all other
employees of the Employer and all other persons.

 

Section 7.02. Non-Alienation of Payments. Any benefits payable under the Plan
shall not be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment, garnishment or encumbrance of any kind, by will, or by inter
vivos instrument. Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such benefit payment, whether currently or thereafter
payable, shall not be recognized by the Administrator or any Employer. Any
benefit payment due hereunder shall not in any manner be liable for or subject
to the debts or liabilities of any Participant or the surviving Spouse or
Beneficiary thereof, as the case may be. If any such Participant, surviving
Spouse or Beneficiary shall attempt to alienate, sell, transfer, assign, pledge
or otherwise encumber any benefit payments to be made to that person under the
Plan or any part thereof, or if by reason of such person’s bankruptcy or other
event happening at any time, such payments would devolve upon anyone else or
would not be enjoyed by such person, then the Administrator, in its sole
discretion, may terminate such person’s interest in any such benefit payment,
and hold or apply it to or for the benefit of that person, the Spouse, children,
or other dependents thereof, or any of them, in such manner as the Administrator
may deem proper.

 

Section 7.03. Incompetency. Every person receiving or claiming benefit payments
under the Plan shall be conclusively presumed to be mentally competent and age
of majority until the date on which the Administrator receives a written notice,
in a form and manner acceptable to the Administrator, that such person is
incompetent and/or a minor and that a guardian, conservator, or other person
legally vested with the care of his estate has been appointed. In the event a
guardian or conservator of the estate of any person receiving or claiming
benefit payments under this Plan shall be appointed by a court of competent
jurisdiction, payments may be made to such guardian or conservator; provided
that proper proof of appointment and continuing qualification is furnished in a
form and manner acceptable to the Administrator. Any such payment so made shall
be a complete discharge of any liability therefor.

 

Section 7.04. Limitation of Rights Against the Employer. Participation in the
Plan, or any modifications thereof, or the payments of any benefits hereunder,
shall not be construed as giving to any Participant any right to be retained in
the service of any Employer, limiting in any way the right of any Employer to
terminate such Participant’s employment at any time, evidencing any agreement or
understanding express or implied, that any Employer will employ such Participant
in any particular position or at any particular rate of compensation and/or
guaranteeing such Participant any right to receive any other form or amount of
remuneration from any Employer.

 



22

 

 

Section 7.05. Liability. Neither the Employer nor any shareholder, director,
officer or other employee of any Employer or the Administrator or any other
person shall be jointly or severally liable for any act or failure to act
hereunder, except for gross negligence or fraud.

 

Section 7.06. Amendment or Termination of the Plan.

  

(a) Amendment. The Company, by action of the Board or the Administrator, as
applicable, reserves the right to amend or modify the Plan at any time; and such
action shall be final, binding and conclusive as to all parties, including any
Participant hereunder, any surviving Spouse or Beneficiary thereof and all other
employees and persons; provided, however, that any such action by the Board or
the Administrator, as applicable, to change the monthly or other payment amount
or the time and manner of payment thereof as then provided in the Plan shall not
be effective and operative unless and until written consent thereto is obtained
from each Participant affected by such action or, if any such Participant is not
then living, from the surviving Spouse or beneficiary thereof, as the case may
be.

 

(b) Termination. The Company, by action of the Board, reserves the right to
terminate or discontinue the Plan at any time; and such action shall be final,
binding and conclusive as to all parties, including any Participant hereunder,
any surviving Spouse or Beneficiary thereof and all other employees and persons;
provided, however, that any such action by the Board to terminate or discontinue
the Plan shall not be effective and operative unless and until written consent
thereto is obtained from each Participant affected by such action or, if any
such Participant is not then living, from the surviving Spouse or Beneficiary
thereof, as the case may be. Upon termination of the Plan, the Board may provide
that all benefits will be paid out in connection with the termination of the
Plan in the following circumstances:

 

(i)The irrevocable termination occurs within thirty (30) days prior to or twelve
(12) months following a Change of Control, and all other arrangements required
to be aggregated with this Plan under Code Section 409A following the Change of
Control are likewise terminated and liquidated with respect to each Participant
that experienced the Change of Control event. In such event, each Participant’s
benefits or Account balance, including those benefits or Account balances
already in pay status, shall be paid in a lump sum as soon as practicable (but
not more than twelve (12) months) following the date of such Plan termination.

 

(ii)The termination occurs within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A). In such event, each Participant’s benefits
or Account balance, including those benefits or Account balances already in pay
status, shall be paid in a lump sum in the latest of: (A) the calendar year in
which the Plan termination occurs, (B) the first calendar year in which the
payment is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable.

 



23

 

 

(iii)The termination of the Plan is irrevocable and does not occur proximate to
a downturn in the financial health of the Company and its Affiliates. In such
event, all benefits and vested Account balances will be distributed to all
Participants, Spouses or beneficiaries, as applicable, in a single sum payment
at least 12, but not more than 24, months after the date of termination. This
provision shall not be effective unless all other plans required to be
aggregated with this Plan under Code Section 409A are also terminated and
liquidated. Notwithstanding the foregoing, any payment that would otherwise be
paid during the 12-month period beginning on the Plan termination date pursuant
to the terms of the Plan shall be paid in accordance with such terms. In
addition, the Company or any Affiliate shall be prohibited from adopting a
similar arrangement within three years following the date of the Plan’s
termination.

 

All lump sums payable shall be the single sum Actuarial Equivalent present value
of the Accrued Benefit, or the vested Account balance, to which the Participant,
Spouse or Beneficiary is entitled, as applicable, as of the date such lump sum
is paid.

 

Section 7.07. Tax Withholding. The Company shall deduct from benefits payable
hereunder any amounts it is required to withhold for taxes as to such benefits
under any state, federal, or local law. In addition, if prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, then the Administrator may authorize a payment from the
RIP Participant’s Accrued Benefit or the SRP Participant’s Account balance equal
to the amount needed to pay the Participant’s portion of such tax, as well as
withholding taxes resulting therefrom (including the additional taxes
attributable to the pyramiding of such distributions and taxes).

 

Section 7.08. Claims Procedures.

 

(a) Initial Claim. If a Participant, Spouse or Beneficiary (the “claimant”)
believes that he is entitled to a distribution from the Plan that was not
provided, the claimant or his legal representative shall file a written claim
for such benefit with the Administrator no later than ninety (90) days following
the date the distribution should have been made. The Administrator shall review
the claim within 60 days following the date of receipt of the claim. If the
claimant’s claim is denied in whole or part, the Administrator shall provide
written notice to the claimant of such denial. The written notice shall include:
the specific reason(s) for the denial; reference to specific Plan provisions
upon which the denial is based; a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and a description of the
Plan’s review procedures (as set forth in subsection (b)) and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination upon review.

 



24

 

 

(b) Request for Appeal. The claimant has the right to appeal the Administrator’s
decision by filing a written appeal to the Administrator within 60 days after
the claimant’s receipt of the decision or deemed denial; provided that to avoid
penalties under Code Section 409A, the claimant’s appeal must be filed no later
than 180 days after the latest date the payment that is in dispute should have
been paid. The claimant will have the opportunity, upon request and free of
charge, to have reasonable access to and copies of all documents, records and
other information relevant to the claimant’s appeal. The claimant may submit
with the appeal written comments, documents, records and other information
relating to his appeal. The Administrator will review all comments, documents,
records and other information submitted by the claimant relating to the claim,
regardless of whether such information was submitted or considered in the
initial claim determination. The Administrator shall make a determination on the
appeal within 60 days after receiving the claimant’s written appeal; provided
that the Administrator may determine that an additional 60-day extension is
necessary due to circumstances beyond the Administrator’s control, in which
event the Administrator shall notify the claimant prior to the end of the
initial period that an extension is needed, the reason therefor and the date by
which the Administrator expects to render a decision. If the claimant’s appeal
is denied in whole or part, the Administrator shall provide written notice to
the claimant of such denial. The written notice shall include: the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claimant’s claim; and a statement
of the claimant’s right to bring a civil action under Section 502(a) of ERISA.
If the claimant does not receive a written decision within the time period(s)
described above, the appeal shall be deemed denied on the last day of such
period(s).

 

(c) ERISA Fiduciary. For purposes of ERISA, the Administrator shall be
considered the named fiduciary and the plan administrator for the Plan.

 



25

 